Defendant, in his motion for rehearing, claims we completely failed to give deference to the findings of the Chancellor. The Chancellor excluded from consideration competent evidence of record respecting the res and vital to plaintiff's case. It is our duty to consider all competent evidence, including that excluded by a chancellor, and to render such judgment as should have been rendered. A chancellor's findings lose weight when he excludes competent evidence.
[5] The motion directs attention to the testimony of plaintiff in one place of record that E.R. Brooks signed the $1,500 note. This was inadvertently omitted in connection with our statement of plaintiff's testimony that his signature did not appear on the note originally. The motion also questions the statement respecting our understanding of the business and bank account being in the name of Vernon Brooks Liquor Store. A rereading of the record discloses specific references that the business was so known although the bank account may have been in Vernon Brooks' name. There are discrepancies in plaintiff's testimony, but material portions are supported by other witnesses. Also, there are discrepancies in defendant's testimony. The facts mentioned are insufficient to change the result.
Other issues in the motion are covered in the opinion.
The motion for rehearing is overruled.